***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JOE MARKLEY ET AL. v. STATE ELECTIONS
          ENFORCEMENT COMMISSION
                  (SC 20305)
              Robinson, C. J., and Palmer, McDonald, Mullins,
                    Kahn, Ecker and Vertefeuille, Js.*

                                   Syllabus

Pursuant to statute (§ 4-181a (a) (2)), an administrative agency may recon-
   sider a final decision within forty days of personal delivery or mailing
   of that decision, regardless of whether a petition for reconsideration
   has been filed.
Pursuant further to statute, (§ 4-183 (c) (3)), a party may appeal an agency’s
   final decision made after reconsideration within forty-five days.
The plaintiffs, two candidates for state elective offices, appealed to the trial
   court from the decision of the defendant, the State Elections Enforce-
   ment Commission, which assessed fines against the plaintiffs upon
   determining that they had violated certain state election laws and regula-
   tions. The plaintiffs filed a timely petition for reconsideration of the
   commission’s final decision on February 14, 2018, pursuant to § 4-181a
   (a) (1), which provides, inter alia, that an agency’s failure to decide
   whether to reconsider a decision within twenty-five days of the filing
   of such a petition shall constitute a denial of that petition. The commis-
   sion took no action on the petition for reconsideration within twenty-
   five days of its filing, resulting in the denial of the petition on March
   11, 2018, by operation of § 4-181a (a) (1). Nevertheless, the commission’s
   executive director and general counsel subsequently placed the plain-
   tiffs’ petition for reconsideration on the agenda of a special meeting of
   the commission that was conducted on March 23, 2018, at which the
   commission formally denied the petition. Thereafter, on May 7, 2018,
   the plaintiffs filed their administrative appeal with the trial court. The
   court rendered judgment dismissing the plaintiffs’ appeal for lack of
   subject matter jurisdiction, concluding that the denial of their petition
   for reconsideration had occurred on March 11, 2018, by operation of
   § 4-181a (a) (1) and, therefore, that the plaintiffs had failed to timely
   file their appeal under § 4-183 (c) (2), which requires such appeals to
   be filed within forty-five days of the denial of reconsideration by opera-
   tion of § 4-181a (a) (1). On the plaintiffs’ appeal from the trial court’s
   judgment, held that the trial court improperly dismissed the plaintiffs’
   administrative appeal for lack of subject matter jurisdiction, as the
   plaintiffs’ appeal was timely under § 4-183 (c) (3): because § 4-181a (a)
   (2) authorizes an agency to reconsider a final decision sua sponte for
   up to forty days from the issuance of that decision, regardless of whether
   a petition for reconsideration is filed, the commission had authority
   under that statutory provision to reconsider its final decision in the
   plaintiffs’ matter until March 26, 2018, and, in light of the denial of the
   petition for reconsideration by operation of § 4-181a (a) (1) on March
   11, 2018, reconsideration pursuant to § 4-181a (a) (2) was the only lawful
   action that the commission could have taken on the petition at the
   special meeting held on March 23, 2018; accordingly, under the particular
   facts of the case, the timeliness of the plaintiffs’ appeal to the trial court
   was governed by the forty-five day limitation period of § 4-183 (c) (3),
   which commenced on the date the plaintiffs were notified by the commis-
   sion of its action on the petition for reconsideration at the special
   meeting, rather than the forty-five day period of § 4-183 (c) (2), which,
   if applicable, would have commenced forty-five days after the denial
   of the petition by operation of § 4-181a (a) (1); moreover, a contrary
   determination by this court would effectively have penalized the plain-
   tiffs for the commission’s mistake in considering the petition for recon-
   sideration after it had been denied by operation of law, especially
   because the plaintiffs were entitled to presume that the commission’s
   action in considering the petition at the special meeting was apparently
   consistent with law, and the commission could claim no prejudice or
   unfairness by virtue of this court’s remand for a resolution of the merits
   of the plaintiffs’ administrative appeal.
     Argued October 22, 2019—officially released May 20, 2021**

                        Procedural History

   Appeal from a decision of the defendant finding the
plaintiffs in violation of state election laws and regula-
tions, brought to the Superior Court in the judicial dis-
trict of New Britain, where the court, Joseph M.
Shortall, judge trial referee, granted the defendant’s
motion to dismiss and, exercising the powers of the
Superior Court, rendered judgment dismissing the
action, from which the plaintiffs appealed. Reversed;
further proceedings.
  Allen Dickerson, pro hac vice, with whom were Doug
Dubitsky and Owen Yeates, pro hac vice, for the appel-
lants (plaintiffs).
  Michael K. Skold, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Maura Murphy Osborne, assistant attorney
general, for the appellee (defendant).
                          Opinion

   PALMER, J. The plaintiffs, Joe Markley and Rob
Sampson, appeal from the judgment of the trial court
dismissing their administrative appeal, for lack of sub-
ject matter jurisdiction, from the adverse decision of
the defendant, the State Elections Enforcement Com-
mission (commission). In that decision, the commission
determined that the plaintiffs, who, as candidates for
state elective office, had received funding for their cam-
paigns through the Citizens’ Election Program (program),
violated certain state election laws and regulations
related to the program, and imposed civil fines for those
violations. The plaintiffs immediately filed a petition
for reconsideration in accordance with General Statutes
§ 4-181a (a) (1),1 which provides that an agency’s failure
to decide whether to reconsider a decision within
twenty-five days of the filing of such a petition shall
constitute a denial of the petition. Shortly after that
twenty-five day period had elapsed without a decision
by the commission, however, the matter of the petition
appeared on the agenda of an upcoming special meeting
of the commission. Following that special meeting, the
commission notified the plaintiffs that their petition
had been considered at the special meeting and denied.
As authorized by General Statutes § 4-183,2 the plaintiffs
appealed from the commission’s decision to the Supe-
rior Court, which dismissed the appeal on the ground
that it was untimely under subdivision (2) of § 4-183 (c)
because, contrary to the requirement of that statutory
subdivision, the appeal was not filed within forty-five
days following the denial of the petition by operation
of § 4-181a (a) (1). On appeal to this court,3 the plaintiffs
claim, inter alia, that their administrative appeal was
timely filed in the Superior Court because, under § 4-
181a (a) (2); see footnote 1 of this opinion; the commis-
sion was authorized to reconsider its decision at any
time up to forty days from the filing of the petition, the
commission did so, and, in accordance with § 4-183 (c)
(3); see footnote 2 of this opinion; the plaintiffs filed
their appeal with the Superior Court within forty-five
days of their receipt of notice from the commission
that it had heard and denied the petition. We agree with
the plaintiffs that, under the particular facts of this case,
the timeliness of their appeal to the Superior Court is
governed by the forty-five day limitation period of § 4-
183 (c) (3), which commenced on the date they were
notified by the commission of its purported action on
the petition at the special meeting, rather than the forty-
five day period of § 4-183 (c) (2), which, if applicable,
would have commenced forty-five days after the denial
of the petition by operation of § 4-181a (a) (1). Because
the plaintiffs’ appeal was timely under § 4-183 (c) (3),
we reverse the judgment of the trial court and remand
the case to that court for a resolution of the merits of
the plaintiffs’ administrative appeal.
   The record reveals the following undisputed facts
and procedural history. On February 14, 2018,4 the com-
mission issued a final decision, concluding that Mar-
kley, who was seeking reelection to the state Senate,
and Sampson, who was seeking reelection to the state
House of Representatives, had violated certain state
election laws applicable to recipients of publicly pro-
vided campaign funds through the program. More spe-
cifically, the commission determined that the plaintiffs’
campaign committees had distributed campaign litera-
ture within ninety days of the election that cast a nega-
tive light on a candidate running in a different race with-
out properly allocating the cost of that literature among
campaign committees that were permitted under the
program to make such expenditures. The commission
issued an order requiring the plaintiffs to pay civil penal-
ties for the violations.5
   Also on February 14, the plaintiffs filed a petition for
reconsideration of the commission’s decision pursuant
to § 4-181a (a) (1). In support of the petition, the plain-
tiffs asserted that the state statutes and regulations on
which the decision rested constituted impermissibly
vague restrictions on their right of free speech under
the first amendment to the United States constitution.
The commission took no action on the plaintiffs’ peti-
tion within twenty-five days of its filing, which, as the
parties agree, resulted in the constructive denial of the
petition on March 11 by operation of § 4-181a (a) (1).
Notwithstanding that constructive denial, Michael J.
Brandi, the commission’s executive director and gen-
eral counsel, placed the matter of the petition on the
agenda of the commission’s special meeting scheduled
for March 14. Bad weather, however, forced the cancel-
lation of the meeting, which was rescheduled for March
21, and the matter of the petition again appeared on
the commission’s agenda for that rescheduled meeting.
Inclement weather also caused the cancellation of the
March 21 meeting, which was rescheduled for March
23, and, once again, the matter of the petition appeared
on the agenda for that meeting. The agenda listed the
matter under the heading, ‘‘Pending Complaints and
Investigations,’’ and identified the plaintiffs’ petition for
reconsideration as the specific issue for action by the
commission.
   At that March 23 meeting, the commission formally
denied the petition and, on March 28, mailed a notice
of the denial to the plaintiffs. That notice provided in
relevant part: ‘‘On March 23, 2018, the [commission]
heard the [plaintiffs’] [p]etition for [r]econsideration
. . . . The [p]etition for [r]econsideration was denied
by a vote of 4-0-0. The minutes of the March 23, 2018
[c]ommission meeting containing the record of the vote
will be published on the [commission’s] website forth-
with. . . .’’ The meeting minutes, which were posted
on the commission’s website, stated that Brandi had
summarized the plaintiffs’ request to reconsider the
commission’s final decision and recommended hearing
the request, that the commissioners unanimously voted
to deny the petition, and that the final decision was
available on the commission’s website.6
   On May 7, the plaintiffs appealed to the Superior Court
pursuant to § 4-183, seeking reversal of the commis-
sion’s decision on the ground that the applicable statu-
tory and regulatory provisions of the program were
unconstitutional. The commission moved to dismiss the
plaintiffs’ appeal for lack of subject matter jurisdiction,
claiming that the appeal was untimely because it had
not been filed within forty-five days of March 11, the
date of the denial of the petition by operation of § 4-
181a (a) (1) and the date on which that forty-five day
appeal period was triggered under § 4-183 (c). In sup-
port of its motion to dismiss, the commission main-
tained that it was without authority to act on the petition
after it had been denied by operation of law on March
11. The commission further maintained that its action
on March 23 purporting to deny the motion for reconsid-
eration was simply a mistake, and, as such, it had no
bearing on the relevant appeal deadline. The plaintiffs
objected to the commission’s motion to dismiss,
asserting that § 4-181a (a) (1) did not deprive the com-
mission of the authority to consider the petition after
it had been constructively denied, and, therefore, the
forty-five day appeal period of § 4-183 (c) commenced
on the date of the commission’s formal denial of the
petition on March 23. The plaintiffs also argued that
principles of equity and fundamental fairness mandated
that their appeal be deemed timely due to the commis-
sion’s misleading and prejudicial action in undertaking
to consider the petition, even though it already had
been denied on March 11 in accordance with § 4-181a
(a) (1).
   The trial court granted the motion to dismiss, con-
cluding that the plaintiffs’ failure to file their appeal
from the commission’s decision within forty-five days
of the petition’s constructive denial on March 11
deprived the court of subject matter jurisdiction over
the appeal. In doing so, the court agreed with the com-
mission that its purported denial of the petition at its
meeting on March 23 had no bearing on the relevant
appeal period because the record was devoid of any
indication that the commission had decided to recon-
sider its decision prior to its constructive denial on
March 11. The trial court also observed that, to the
extent that it was relevant, the record lacked support
for the plaintiffs’ claim that the commission intention-
ally had misled them.7
  This appeal followed.8 The plaintiffs claim that, under
the circumstances presented, the trial court had juris-
diction to entertain the merits of their administrative
appeal, even though they did not file the appeal within
forty-five days from the denial of their petition by opera-
tion of § 4-181a (a) (1), because the appeal was filed
within forty-five days of March 23, the date on which
the commission formally voted to deny the petition.
Their argument, broadly construed, is that the commis-
sion was not barred from acting on the petition on
March 23, despite the earlier constructive denial of the
petition on March 11, because § 4-181a (a) (2) expressly
authorized the commission to ‘‘decide to reconsider’’ its
decision within forty days of that decision ‘‘regardless
of whether a petition for reconsideration has been filed
. . . .’’9 The issue, then, is whether the commission
effectively did so when, on March 23, it entertained
and decided to deny the petition within that forty-day
period. Under the highly unusual facts of this case, we
agree with the plaintiffs that their appeal to the Superior
Court was timely.
   Before turning to the merits of the plaintiffs’ claim
that the trial court incorrectly concluded that it lacked
subject matter jurisdiction over their administrative
appeal, we first set forth certain principles that govern
our consideration of that contention. ‘‘We have long
held that because [a] determination regarding a trial
court’s subject matter jurisdiction is a question of law,
our review is plenary.’’ (Internal quotation marks omit-
ted.) Trinity Christian School v. Commission on
Human Rights & Opportunities, 329 Conn. 684, 692,
189 A.3d 79 (2018). In ruling on a motion to dismiss
for lack of subject matter jurisdiction, a court ‘‘must
consider the allegations of the complaint in their most
favorable light. . . . In this regard, a court must take
the facts to be those alleged in the complaint, including
those facts necessarily implied from the allegations,
construing them in a manner most favorable to the
pleader. . . . In undertaking this review, we are mind-
ful of the well established notion that, in determining
whether a court has subject matter jurisdiction, every
presumption favoring jurisdiction should be indulged.’’
(Internal quotation marks omitted.) Dorry v. Garden,
313 Conn. 516, 521, 98 A.3d 55 (2014).
   Furthermore, ‘‘[a] brief overview of the statutory
scheme that governs administrative appeals [under the
Uniform Administrative Procedure Act, General Stat-
utes § 4-183 et seq.] . . . is necessary to our resolution
of this issue. There is no absolute right of appeal to the
courts from a decision of an administrative agency.
. . . Appeals to the courts from administrative [agen-
cies] exist only under statutory authority . . . . Appel-
late jurisdiction is derived from the . . . statutory
provisions by which it is created, and can be acquired
and exercised only in the manner prescribed.’’ (Internal
quotation marks omitted.) Trinity Christian School v.
Commission on Human Rights & Opportunities,
supra, 329 Conn. 692–93. The right to appeal from an
agency decision to the Superior Court is governed by
§ 4-183, and the failure to file an appeal within the forty-
five day period set forth in § 4-183 (c) deprives the court
of subject matter jurisdiction to entertain an appeal.
See, e.g., Glastonbury Volunteer Ambulance Assn., Inc.
v. Freedom of Information Commission, 227 Conn. 848,
854–55, 633 A.2d 305 (1993); Tolly v. Dept. of Human
Resources, 225 Conn. 13, 28, 621 A.2d 719 (1993).
   Section 4-181a (a), which governs reconsideration of
final decisions in contested cases, provides two distinct
scenarios pursuant to which an agency may reconsider
its final decision, thereby tolling the appeal period.
First, a party who has received an adverse final decision
may file a petition for reconsideration within fifteen
days after the personal delivery or mailing of that deci-
sion in accordance with § 4-181a (a) (1). The agency,
in turn, ‘‘shall decide whether to reconsider the final
decision’’ within twenty-five days of the filing of the
petition, and ‘‘[t]he failure of the agency to make that
determination within twenty-five days of such filing
shall constitute a denial of the petition.’’ General Stat-
utes § 4-181a (a) (1). If a petition is denied pursuant to
the provisions of § 4-181a (a) (1), a party may appeal
to the Superior Court within forty-five days. General
Statutes § 4-183 (c) (2). Alternatively, § 4-181a (a) (2)
provides that, ‘‘[w]ithin forty days of the personal deliv-
ery or mailing of the final decision, the agency, regard-
less of whether a petition for reconsideration has been
filed, may decide to reconsider the final decision.’’ If
an agency pursues reconsideration under § 4-181a (a)
(2), ‘‘the agency shall proceed in a reasonable time to
conduct such additional proceedings as may be neces-
sary to render a decision modifying, affirming or
reversing the final decision, provided such decision
made after reconsideration shall be rendered not later
than ninety days following the date on which the agency
decides to reconsider the final decision.’’ General Stat-
utes § 4-181a (a) (3). A decision made after reconsidera-
tion becomes the final decision in the contested case
for purposes of any appeal under § 4-183, including,
‘‘any issue that was reconsidered but not modified by
the agency from the determination of such issue in the
original final decision.’’ General Statutes § 4-181a (a)
(4) (C). Following such reconsideration, a party may
appeal to the Superior Court within forty-five days. Gen-
eral Statutes § 4-183 (c) (3).
   In the present case, the plaintiffs filed a petition for
reconsideration on February 14, the same day that the
commission issued its final decision. There is no dispute
that the petition was constructively denied by operation
of § 4-181a (a) (1) on March 11, twenty-five days after
its filing. Twelve days later, however, the commission
took up the plaintiffs’ petition for reconsideration at its
special meeting on March 23. As we have explained,
§ 4-181a (a) (2) provides that an agency may reconsider
a final decision on its own motion for up to forty days
from the issuance of that decision, regardless of
whether a petition for reconsideration has been filed.
The commission therefore had the authority under § 4-
181a (a) (2) to reconsider its decision until March 26, an
additional fifteen days after the petition’s constructive
denial on March 11. Indeed, in light of the denial of the
petition by operation of law on that date, sua sponte
reconsideration in accordance with § 4-181a (a) (2) was
the only lawful action that the commission could have
taken on the petition. Thus, by placing the matter on
the agenda of its March 23 special meeting—at which
it was expressly identified as a pending case—and then
‘‘hear[ing]’’ the petition at the meeting and voting on it
at that time, the commission gave every appearance,
both to the plaintiffs and to the public generally, that
it was acting as authorized by § 4-181a (a) (2).
   It is true, of course, that the commission did not
actually reconsider its original decision on the petition
at its special meeting but, rather, took up the petition
under the mistaken belief that it was still pending.10
More specifically, it appears that Brandi placed the mat-
ter on the commission’s agenda because, for whatever
reason, he did not realize that the petition already had
been denied by virtue of § 4-181a (a) (1) upon the expira-
tion of twenty-five days from the filing of the petition
without action by the commission. The commission
members apparently were similarly unaware that the
petition previously had been denied by operation of
law. In light of the extremely unusual factual scenario
underlying this case, however, we do not believe that
the commission’s error is dispositive of the question
posed by this appeal.
   As we explained, reconsideration of the petition
under § 4-181a (a) (2) was the only possible lawful
explanation for the commission’s otherwise mistaken
and misleading action, and anyone with an interest in
the matter reasonably would have believed that the
commission was acting under the authority vested in
it by § 4-181a (a) (2).11 Indeed, it is virtually inconceiv-
able that any interested party or person would have
believed that the commission itself, acting by and
through its executive director and general counsel, was
unaware that the petition already had been denied in
accordance with the provisions of § 4-181a (a) (1). Cf.
Roncari Industries, Inc. v. Planning & Zoning Com-
mission, 281 Conn. 66, 76, 912 A.2d 1008 (2007) (‘‘there
is a presumption that public officials entrusted with
specific public functions related to their jobs properly
carry out their duties’’ and ‘‘act in compliance with the
law’’ (internal quotation marks omitted)). Of course,
the commission’s error would have been apparent if
the commission had purported to act on the petition
more than forty days after its denial of the petition, for,
in that case, the commission would have been barred
from reconsidering the petition, on its own motion or
otherwise, under the forty-day limitation period of § 4-
181a (a) (2). In the present case, however, the commis-
sion acted within that forty-day period, so it undisput-
edly had jurisdiction to reconsider the petition in
accordance with that provision when it purported to
deny the petition at its special meeting.
   Under all the circumstances, we believe that it is
appropriate to treat the commission’s action as a recon-
sideration of its denial of the petition under § 4-181a
(a) (2) because that is what the commission itself, albeit
inadvertently, held that action out to be. We do so
mindful of several important considerations. First, the
circumstances of this case are not just unusual, they
are likely unique, because there is no reason to believe
that, in the future, any state agency will fail to recognize
that a petition for reconsideration has been denied by
operation of § 4-181a (a) (1)—let alone will it then pro-
ceed to conduct itself as if it were acting in accordance
with § 4-181a (a) (2).12 Second, although it is well settled,
of course, that ‘‘[n]either the parties nor the trial court
. . . can confer [subject matter] jurisdiction [on an
appellate] court’’; (internal quotation marks omitted)
Sena v. American Medical Response of Connecticut,
Inc., 333 Conn. 30, 40, 213 A.3d 1110 (2019); treating
the commission’s action in a manner that is in harmony
with the statutory scheme—that is, treating it as the
timely, sua sponte reconsideration of the petition, as
expressly authorized by § 4-181a (a) (2)—does not con-
travene that bedrock jurisdictional rule. Third, we reach
our decision with due regard for the strong presumption
in favor of jurisdiction; see, e.g., Feehan v. Marcone,
331 Conn. 436, 491 n.43, 204 A.3d 666, cert. denied,
U.S.      , 140 S. Ct. 144, 205 L. Ed. 2d 35 (2019); a
presumption founded on this state’s clearly and ‘‘repeat-
edly . . . expressed . . . policy preference to bring
about a [resolution] on the merits of a dispute whenever
possible and to secure for the litigant his or her day in
court.’’ (Internal quotation marks omitted.) Fedus v.
Planning & Zoning Commission, 278 Conn. 751, 769,
900 A.2d 1 (2006).
   Finally, to reach a contrary determination would be to
effectively penalize the plaintiffs for the commission’s
mistake, a manifestly unfair and unwarranted result in
view of the fact that the plaintiffs, like the public in
general, were entitled to presume that when, as in the
present case, the commission took action that, for all
appearances, was consistent with law, that action was,
in fact, purposeful and lawful, and not mistaken and
contrary to law. This is especially true because the free
speech issues raised by the plaintiffs’ petition are of a
kind that might well have prompted the commission to
decide to revisit the petition after its denial without
commission action by operation of § 4-181a (a) (1), a
consideration that further substantiates the objective
reasonableness of attributing such a decision to the
commission. Furthermore, the commission, for its part,
can claim no prejudice or unfairness by virtue of our
conclusion requiring a remand for a resolution of the
merits of the plaintiffs’ administrative appeal. And, sig-
nificantly, the plaintiffs have never sat on their rights
or otherwise engaged in any dilatory conduct; on the
contrary, they have pressed their claims aggressively,
filing their petition for reconsideration on the very same
day the commission issued its decision, and filing their
administrative appeal with the Superior Court within
the forty-five day limitation period prescribed by § 4-
183 (c) (3). For all these reasons, we conclude that the
trial court had jurisdiction to entertain that appeal.
  The judgment is reversed and the case is remanded
for further proceedings according to law.
   In this opinion the other justices concurred.
   * This appeal was originally argued before a panel of this court consisting
of Chief Justice Robinson, and Justices Palmer, McDonald, Mullins, Kahn,
and Ecker. Thereafter, Justice Vertefeuille was added to the panel and has
read the briefs and appendices, and listened to a recording of the oral
argument prior to participating in this decision.
   The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** May 21, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 4-181a (a) provides: ‘‘(1) Unless otherwise provided
by law, a party in a contested case may, within fifteen days after the personal
delivery or mailing of the final decision, file with the agency a petition for
reconsideration of the decision on the ground that: (A) An error of fact or
law should be corrected; (B) new evidence has been discovered which
materially affects the merits of the case and which for good reasons was
not presented in the agency proceeding; or (C) other good cause for reconsid-
eration has been shown. Within twenty-five days of the filing of the petition,
the agency shall decide whether to reconsider the final decision. The failure
of the agency to make that determination within twenty-five days of such
filing shall constitute a denial of the petition.
   ‘‘(2) Within forty days of the personal delivery or mailing of the final
decision, the agency, regardless of whether a petition for reconsideration
has been filed, may decide to reconsider the final decision.
   ‘‘(3) If the agency decides to reconsider a final decision, pursuant to
subdivision (1) or (2) of this subsection, the agency shall proceed in a
reasonable time to conduct such additional proceedings as may be necessary
to render a decision modifying, affirming or reversing the final decision,
provided such decision made after reconsideration shall be rendered not
later than ninety days following the date on which the agency decides to
reconsider the final decision. If the agency fails to render such decision
made after reconsideration within such ninety-day period, the original final
decision shall remain the final decision in the contested case for purposes
of any appeal under the provisions of section 4-183.
   ‘‘(4) Except as otherwise provided in subdivision (3) of this subsection,
an agency decision made after reconsideration pursuant to this subsection
shall become the final decision in the contested case in lieu of the original
final decision for purposes of any appeal under the provisions of section
4-183, including, but not limited to, an appeal of (A) any issue decided by
the agency in its original final decision that was not the subject of any petition
for reconsideration or the agency’s decision made after reconsideration, (B)
any issue as to which reconsideration was requested but not granted, and
(C) any issue that was reconsidered but not modified by the agency from
the determination of such issue in the original final decision.’’
   2
     General Statutes § 4-183 provides in relevant part: ‘‘(a) A person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court as
provided in this section. The filing of a petition for reconsideration is not
a prerequisite to the filing of such an appeal.
                                        ***
   ‘‘(c) (1) Within forty-five days after mailing of the final decision under
section 4-180 or, if there is no mailing, within forty-five days after personal
delivery of the final decision under said section, or (2) within forty-five days
after the agency denies a petition for reconsideration of the final decision
pursuant to subdivision (1) of subsection (a) of section 4-181a, or (3) within
forty-five days after mailing of the final decision made after reconsideration
pursuant to subdivisions (3) and (4) of subsection (a) of section 4-181a or,
if there is no mailing, within forty-five days after personal delivery of the
final decision made after reconsideration pursuant to said subdivisions, or
(4) within forty-five days after the expiration of the ninety-day period
required under subdivision (3) of subsection (a) of section 4-181a if the
agency decides to reconsider the final decision and fails to render a decision
made after reconsideration within such period, whichever is applicable and
is later, a person appealing as provided in this section shall serve a copy
of the appeal [as set forth hereinafter] . . . .’’
   3
     The plaintiffs appealed from the judgment of the trial court to the Appel-
late Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     All dates referenced hereinafter also fall within the 2018 calendar year.
   5
     Sampson and Markley were ordered to pay civil fines of $5000 and
$2000, respectively.
   6
     There is nothing in the record to suggest either that the plaintiffs attended
the March 23 meeting or that they were aware of what had transpired at
the meeting beyond the information contained in the notice of March 28.
   7
     We note that the trial court observed that the plaintiffs’ administrative
appeal ‘‘raises, inter alia, significant issues concerning the intersection
between the free speech rights of political candidates and the regulation of
campaign financing.’’ In light of its conclusion that it lacked subject matter
jurisdiction over the appeal, however, the trial court expressed no opinion
with respect to the merits of the plaintiffs’ claims. We, also, express no
view regarding those claims, which will be addressed by the trial court in
accordance with our remand of the case to that court.
   8
     Following oral argument, we granted the commission’s motion for per-
mission to supplement the record with a transcript of the portion of its
March 23 special meeting pertaining to the plaintiffs’ matter.
   9
     We note, preliminarily, that, as the commission points out, the plaintiffs
did not make this specific argument in the trial court, and, accordingly, that
court never had the opportunity to consider it. The failure of the plaintiffs
to do so, however, does not prevent us from addressing it on appeal because,
ordinarily, we will decline to address only a claim that is raised for the first
time on appeal. As we recently have reiterated, a ‘‘claim is an entirely new
legal issue, whereas, [g]enerally speaking, an argument is a point or line of
reasoning made in support of or in opposition to a particular claim.’’ (Internal
quotation marks omitted.) Jobe v. Commissioner of Correction, 334 Conn.
636, 644 n.2, 224 A.3d 147 (2020). Because ‘‘[o]ur rules of preservation apply
to claims . . . [and not] to legal arguments . . . [w]e may . . . review
legal arguments that differ from those raised below if they are subsumed
within or intertwined with arguments related to the legal claim before the
court.’’ (Internal quotation marks omitted.) Id. Insofar as the plaintiffs’ argu-
ment supports their claim in the trial court that that court had subject matter
jurisdiction over their administrative appeal, this requirement is satisfied.
In addition, the fact that the argument bears on the court’s jurisdiction is
a factor that militates in favor of considering the argument, even though it
was not raised in the trial court. Although it is regrettable that the plaintiffs’
failure to raise the argument in the trial court deprived that court of the
opportunity to address it, we do not believe that that fact alone is determina-
tive of our decision whether to consider it on appeal.
   A closer question—and one that the commission also would have us
answer in the negative—is whether the plaintiffs have made this argument
with sufficient clarity before this court. Although the commission did not
address the argument in its brief to this court because it did not understand
the plaintiffs’ brief as having raised the argument, the commission did
expressly address the argument in its motion to supplement the record with
a partial transcript of its March 23 meeting. See footnote 8 of this opinion.
Indeed, as the commission explained in its motion, it was seeking to supple-
ment the record with that transcript excerpt because the argument at issue
was the subject of discussion by several justices at oral argument before
this court, and, although opposing this court’s consideration of the argument,
the commission asserted that the transcript excerpt was relevant to the
argument in the event we elected to address it. Upon review of the parties’
briefs and consideration of all relevant circumstances, including, the fact
that the commission addressed the argument in its motion, we are persuaded
to consider it.
   Finally, the plaintiffs make several other arguments in support of their
claim that the judgment of the trial court should be reversed. In light of
our determination that the plaintiffs’ appeal was timely under § 4-181a (a)
(2), we do not address those additional arguments.
   10
      The transcript of the commission’s special meeting on March 23 indicates
that the commission simply voted to deny the petition. There is no suggestion
that the commission undertook to reconsider the earlier denial of the petition
by operation of law, of which it apparently was unaware.
   11
      It bears emphasis that, although the action of the commission was
misleading, there is nothing in the record to suggest that the commission
intended to mislead the plaintiffs or anyone else; it is apparent, rather, that
the action was taken in error.
   12
      Indeed, we acknowledge, as we occasionally have in the past, that the
present case, because of its truly sui generis factual circumstances, lacks
any real precedential value. See, e.g., Rosato v. Rosato, 255 Conn. 412, 425,
766 A.2d 429 (2001) (‘‘[w]e recognize that this unique case provides very
little precedential value, and we hope not to see another of its kind again’’).